Per Curiam.
This suit was brought by the plaintiff to recover compensation for injuries received by him while riding his bicycle on Jaques avenue, in the city of Rahway. His bicycle came into collision with a motor car being driven by the defendant, Duff, which was traveling in the opposite direction. The plaintiff’s claim was that the collision was solely the result of the negligence of Duff. The jury considered that the proofs did not support this claim, and found a verdict in favor of the defendant.
The only contention is that this verdict was against the great weight of the testimony. According to the plaintiff’s story he was traveling along the road on his bicycle, riding about six feet behind a truck in which some of his friends were riding; that his position was at the rear of the center of the truck, and that while in that position the defendant’s car swung across the road and struck him. The defendant’s story was that the plaintiff suddenly swerved out from behind the truck when he (defendant) was so near to it that he could not avoid the accident. The jury believed the latter’s story, and our examination of the proofs satisfies us that it was entirely justified in so doing.
The rule to show cause will be discharged.